            Case 3:21-cv-00647-YY     Document 24      Filed 08/10/21    Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON




ZURICH AMERICAN INSURANCE                                 No. 3:21-cv-00647-YY
COMPANY, LIBERTY MUTUAL FIRE
INSURANCE COMPANY, ACE                                    ORDER
AMERICAN INSURANCE COMPANY,
a/s/o/ Aimbridge Hospitality LLC,

                      Plaintiffs,

       v.

CENTIMARK CORPORATION, a
Pennsylvania corporation,

                      Defendant.


HERNÁNDEZ, District Judge:

       Magistrate Judge You issued a Findings and Recommendation on June 28, 2021, in

which she recommends that the Court grant Plaintiff’s Motion to Remand and remand this case

to Washington County Circuit Court. F&R, ECF 20. The matter is now before the Court pursuant

to 28 U.S.C. § 636(b)(1)(B) and Federal Rule of Civil Procedure 72(b).




1 – ORDER
         Case 3:21-cv-00647-YY          Document 24        Filed 08/10/21     Page 2 of 2




       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                          CONCLUSION

       The Court ADOPTS Magistrate Judge You’s Findings and Recommendation [20].

Accordingly, Plaintiff’s Motion to Remand [12] is GRANTED and this case is remanded to

Washington County Circuit Court.

       IT IS SO ORDERED.



                       August 10, 2021
       DATED: __________________________.




                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge




2 – ORDER
